UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-1814




AISSATA TRAORE,

                  Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A98-733-583)


Submitted:   March 27, 2008                   Decided:   April 10, 2008


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John S. Richbourg, Memphis, Tennessee, for Petitioner. Jeffrey S.
Bucholtz, Acting Assistant Attorney General, Carol Federighi,
Senior Litigation Counsel, Song E. Park, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Aissata Traore, a native and citizen of Guinea, petitions

for   review     of    an   order      of   the    Board    of   Immigration    Appeals

affirming the immigration judge’s decision denying her requests for

asylum, withholding of removal, and protection under the Convention

Against Torture.

               In her petition for review, Traore first asserts that the

Board erred in finding she failed to establish by clear and

convincing evidence that she filed her asylum application within

one year of her arrival in the United States.                    We lack jurisdiction

to review this determination pursuant to 8 U.S.C. § 1158(a)(3)

(2000).    Niang v. Gonzales, 492 F.3d 505, 510 n.5 (4th Cir. 2007);

see Almuhtaseb v. Gonzales, 453 F.3d 743, 747-48 (6th Cir. 2006)

(collecting cases).          Traore’s due process challenge we find to be

merely    an    attack      on   the   immigration         judge’s   weighing   of    the

evidence       and    factual    findings,        and   therefore     not   within    the

jurisdictional exception of 8 U.S.C.A. § 1252(a)(2)(D) (West 2005

& Supp. 2007).         Given the jurisdictional bar, we cannot review the

underlying merits of Traore’s asylum claim.

               Traore also contends that the Board and the immigration

judge erred in denying her request for withholding of removal.

“[A]n    alien       asserting    a    claim      for   withholding    of   removal   on

persecution grounds must show that it is more likely than not that

her life or freedom would be threatened in the proposed country of


                                            - 2 -
removal because of her race, religion, nationality, membership in

a particular social group, or political opinion.”       Niang, 492 F.3d

at 510 (internal quotation marks and citation omitted).         Based on

our review of the record, we hold that Traore failed to make the

requisite showing before the immigration court.             We therefore

uphold the denial of her request for withholding of removal.

          We also find that substantial evidence supports the

denial of relief under the Convention Against Torture.         To obtain

such relief, an applicant must establish that “it is more likely

than not that he or she would be tortured if removed to the

proposed country of removal.” 8 C.F.R. § 1208.16(c)(2) (2007). We

find that Traore failed to sustain her burden of proof before the

immigration court

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -